.   , ..




           Ronorable F.d Gunn
           Criminal District  Attorney
           Kilam County
           Cameron, Texas

           Dear    Sir:                          Opinion No. 0-4F15
                                                 Re:   Legality of issuance        of tax
                                                       receipts on Sunday,        and related
                                                       matters.

                          Your letter    of January 1, 1943,     requesting       the   opinion
           of   this      department    reads as follows:

                      "You will note the questions    in writing from
                  the Tax Collector   of Milan County, and my answer
                  in writing,  giving  my opinion  on same.

                          “Please  give me your opinion    on the     questions
                  for     the benefit   of the Tax Collector."

                          The letter    of the Tax Assessor-Collector          presenting     the
           questions        on which    you desire our opinion     reads      in part as
           follows :

                       "The law gives Tax-payers   up to, and including
                  January 3lst of the following     year for which taxes
                  are assessed,   to pay their  State,   County, and Voting
                  Poll Tax Receipts,   without  penalty.

                        "January 31st,    1943 falls    on Sunday.    In this
                  case,    in your opinion,     will,it  be legal   to issue Tax
                  receipts    and voting    Poll Tax receipts     on Sunday,
                  January 31st,     or will    it be legal  to issue 1942 Tax
                  receipts    without  penalty     and 1942 Voting Poll Tax
                  receipts    on Feb. lst,    1943?
                          If. . .           9,
                                    . . .

                     Under our statutes,    taxes paid on or before  January 31st
           of the next succeeding     year, for which they were assessed    are not
           delinquent.    In other words property     taxes do not become delin-
           quent until   after  the 31st day of January following    the year in
5onorabI.e    Ed Gunn,        Page 2                          0 -4315



::?Lch they are due.          (Houston     Oil   Company of Texas       v.   Eoward,
255 s .w. 340 .)

          Chapter 2, Title     7 of Vernon’s     Annotated Penal Code con-
ta.ins the statutes    commonly referred      to as the Sunday laws.
Under these statutes     certain    labor done on Sunday is a. criminal
offense.    After carefully     considering     these statutes   it is our
opinion   that they do not prohibit        an officer   from performing  his
,official  duties   on Sunday.
          We quote      from Texas     Jurisprudence,       Volume   39,     page 877
as follows :

           “At common law, Sunday is dies non jurid icus
     (a non juridical       day);   and it was stated      in an
     early case that no judicial          function   can lawfully
     be exercised      on Sunday.      The statute ,declares      that
     no civil     suit shall    be commenced nor process
     issued or served on Sunday except in cases of in-
     junction,     attachment,     garnishment,    sequestration,
     or distress      proceedings.      The act formerly     con-
     tsined    the same prohibition       with respect     to legal
     holidays.

             ”. . .   . .   . . .

            “Neither    the Constitution        nor’ the civil    statutes
     lay any restrictions         upon the Governor nor upon any
     ‘of the heads of the state departments              with respect       to
     Sundays or legal        holidays;     all public    officers     may
     keep their      offices   open on Sundays and holida,ys,            and
     perform all ministerial           duties;    but it 1s their      pri-
     vilege    to refuse     to function       on those days,     if they
     elect.”

          We quote      from the    case    of   Stephens   v., Porter,      69 S.W. 423,
as follows :
           11
             . . . There is no law in Texas prohibiting              the
    commissioner        of the general      land office   from holding
    his office       open on Sunday or any legal holiday,            or
    from performing         official    acts on those days.       Neither
    our constitution         nor our civil      statutes  lay any such
    restrictions       upon the governor        nor upon any of the
    heads of the state departments,              probably   because    Ft
    might sometimes be necessa,ry            for them to perform their
    official      functions      on those days.      Cur criminal
    statute      (Pen. Code 1895, art.         196) provides    that any
    person who shall          ‘labor   on Sunday’ shall     be fined,
                                                                    O-4915


      ,c.+,c    ‘Labor     ’ Is defined        as follows:       'To exert
     G.sEular        strength;        to exert one's       strength    with
     ;oainful       effort,       particularly      in servile     occupations,
     to work; to toil,'                Webst. Int. Dlct.        821.     The
     term as       used     In    the   criminal    statutes    does    not
     apply t0 an Officer                8ng8,ged in the performance           of
     his official           duties.        The common law did not ;z?ohibit
     officers        from doing ministerial             acts on Sunday nor
     on holi.days.           It    declared     that Sundae was dies non
      jurldicus,         not a judicial         or court day, but our
     statute        (Rev. St. 1895, art.            1180) has modifl&          the
     common law by simply declaring                    that 'no clvll       suit
     shall     be comeaced.,           nor stf111 any civil        i>rocess be
      issued or served on Sunday, or any legal                       holiday,
     except       ln cases of injunction,              attachment     or seques-
     tration'.           This exce:?tlon        operates    as moS:if'ication
     of that law, according                 to a wellknown rule uf' con-
     struction.           Under this statute           It has been held
     that a sale under execution                  and sheriff's       deed
     made on a legal              holiday    was valld~.      Crabtree      v.
     Whlteselle,          65 Tex. 111.          See, also,     Railway Co. v.
     Rardlng,        63 Tex. 162, where it was held ;>ro:Jer and
     valid for a district                court   totry a cause on a legal
     holiday.          In Insurance         Co. V. Shrader,       89 Tex. 35,
     32 S.W. 872, 33 S.W. 112, 30 L.R.A.                      492, 59 Am.
     St. Rep. 25, it was held by our supreme court that
     an application             for writ of error received            by the
     clerk     of this court on Sunday, and so lndorsed,
     but not filed           until     Monday, must be considered             as
     filed     on Sunday and valid.               The reasoning       of our
     supreme court           in the three cases cited           leaves no
     doubt in our minds that the application                       of lorter
     to purchase          section      58 in this case was not void
     by reason of its being received                    and filed     in the
     general       land office         on Sunday, but was as valid             ln
     all respects           as if received        and filed     on any other
     clay In the week."

            Under the Texas statutes        every person subject    to pay a
 poll tax must pay said poll tax before            the 1st day of February
next ;,recedlng     the election     In which they desire     to vote.    Art ic li?
2963, Vernon's      Annotated    Civil   Statutes   places  a mandatory duty
unon the Tax Assessor-Collector           to stamp on the face of any ‘solI.
to:: receipt    Issued after     Janua~ry 31st of any year the ?,i?rde '%ldsr
I!;2t Sntitled   To Vote".     Certainly     this provision   would be violated
w!,er12 the Tax Assessor-Collector          Issued a poll tax receipt     after
.TG:XGGY~31st without      the notation      thereon as prescribed     by said
statute.
Honorable     Ed Gunn,        Page 4                            o-4815



         In view of the foregoing      you are respectfully        advised
that it is the opinion    of this department     that a poll tax
receipt  bearing  the date of January 31, 1943, would entitle
the holder thereof   to vote,    if not otherwise    disqualified,
even though it was issued on Sunday.        You are further        advis&
that a poll tax receipt     issued on Monday, February        1, 1943,
must be stamped by the Tax Assessor-Collector          "Holder Not
Entitled  To Vote",  and that the holder thereof        is not entitled
to vote.

         With reference       to property   tax receipts      you are advised
that the Tax Assessor-Collector          can legally    collect    property     tax
on or before    January 31st,     1943, and issue his receipt          therefor
without penalty.        In other words property      taxes are not delin-
quent until    after    January 31, 1943, that is property          taxes for
the preceding     year.    On February 1, 1943, property         taxes that are
unpaid become delinquent        and the Assessor-Collector         of taxes is
not authorized     to collect    said taxes and issue a receipt           there-
for without    the penalties,     etc.,   as prescribed      by statute.

            Trusting   that   the   foregoing      fully    answers    your   inquiry,
we are

                                                Yours   very   truly

                                         ATTORNEYGENERALOF TEXAS


                                                By s/   Ardell    Williams
                                                        Ardell    Williams
                                                        Assistant

AW:mp:wc

APPROVEDJAN. 9, 1.943
s/ Gerald C. Mann
ATTORNEYGENERALOF TEXAS

Approved     Opinion   Committee     By s/GWB Chairman